BALEY, Judge.
The only assignments of error brought forward by defendant concern the charge of the court. In our view the charge was comprehensive and fair and fully presented the contentions of the defendant and the law as it applied to the facts in this case.
Defendant relied upon his plea of self-defense. The plea of self-defense rests upon necessity, real or apparent. One may kill in defense of himself if he believes it to be necessary and has a reasonable ground for such belief. The reasonableness of the belief must be judged by the facts and circumstances as they appear to the defendant, and it is a question for the jury to *439determine the reasonableness of defendant’s belief. State v. Robinson, 213 N.C. 273, 195 S.E. 824.
Upon the plea of self-defense, the court properly left it to the jury to determine the reasonableness of the belief of the defendant that he was in danger of death or great bodily harm under all the circumstances as they appeared to him.
This was a case in which the evidence was clear that the defendant and deceased were engaged in an altercation, and deceased was killed by the use of a deadly weapon. The court submitted all permissible verdicts to the jury, and defendant was convicted of voluntary manslaughter. Voluntary manslaughter is the unlawful killing of a human being without malice and without premeditation and deliberation. State v. Wrenn, 279 N.C. 676, 185 S.E. 2d 129; State v. Benge, 272 N.C. 261, 158 S.E. 2d 70. The State’s evidence fully supports the verdict of the jury.
We have carefully examined all assignments of error and find them to be without merit. Defendant had a fair trial free from prejudicial error.
No error.
Judges Campbell and Britt concur.